Citation Nr: 1111936	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  04-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active service from November 1964 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2003 decision of Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which granted service connection for Crohn's disease and assigned an initial 10 percent disability rating, effective as of November 15, 2002.  The Veteran expressed disagreement with the assigned disability rating and perfected a substantive appeal.

In May 2007, the Board increased the initial disability rating for the Crohn's disease from 10 percent to 30 percent, and remanded the issue of entitlement to higher disability rating for additional development. 

In August 2009, the Board again remanded the claim for further development.  The case has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Prior to January 11, 2010, the Veteran's Crohn's disease was manifested by no more than severe episodes of diarrhea, with more or less constant abdominal distress.  Such disability was mild to moderate in severity.

2.  With resolution of any doubt in the Veteran's favor, effective January 11, 2010, the Veteran's Crohn's disease more closely approximates severe disability with numerous attacks a year.

CONCLUSIONS OF LAW

1.  For the period prior to January 11, 2010, the criteria for a disability rating in excess of 30 percent for Crohn's disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7; Diagnostic Code 7319, 7323 (2010).

2.  For the period beginning on January 11, 2010, the criteria for a 60 percent disability rating for Crohn's disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7; Diagnostic Code 7319, 7323 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the assigned evaluation and effective date following the grant of service connection for his gastrointestinal disability.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.  

Nevertheless, the Board observes that after service connection for Crohn's disease was granted, the Veteran was provided with VCAA notice in November 2004, May 2007, and April 2009.  Thereafter, the case was readjudicated by way of a Supplemental Statement of the Case dated in January 2011.  

As to VA's duty to assist, the Board notes that the claims folder contains pertinent VA medical evidence, private medical evidence, and various lay statements.  The Veteran has been afforded VA gastrointestinal examinations.  

In light of the above, the Board finds that there is no further action is necessary to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board adjudicating the merits of the increased rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Service records show treatment for recurrent rectal fistula.  A physician related the Veteran's post-service diagnosis to the in-service treatment.  

Treatment records beginning in 1996 from the Veteran's private physician, Dr. Sprung are of record.  In particular, according to a March 2001 treatment note, the Veteran reported increased diarrhea, gas, and bloating.  He stated that he had 4-5 loose stools per day.  His weight was 195 pounds.

In November 2001, the Veteran underwent a colonoscopy; impression was hemorrhoids, multiple ulcers in the ileum, and Ileal Crohn's disease.

In March 2003, a VA examination was conducted.  At the examination, the Veteran reported constant diarrhea at eight to nine times daily, a loss of fifty pounds in a six- week period, and no solid bowel movements for six to seven years.  He denied constipation or pain.  The examiner diagnosed him as having Crohn's disease.

As indicated, the May 2003 rating decision granted service connection for Crohn's disease, assigning a 10 percent evaluation effective, November 15, 2002, the date of receipt of the Veteran's original service connection claim.

In an August 2003 statement, Dr. Sprung related that the Veteran's Crohn's disease "causes diarrhea and may require many trips to the bathroom daily."  In November 2004, Dr. Sprung stated that the Veteran had "periodic bouts of diarrhea and abdominal cramping."

The Veteran has also submitted a letter from his employment supervisor, [redacted]. Mr. [redacted] states that in the two year period of working together, the Veteran has had an ongoing problem of frequent restroom usage.  He states that the Veteran had submitted documentation to the Postal Service Family and Medical Leave Act Coordinator to request approval for a serious health condition, i.e. Crohn's disease, and that this request was approved.  A copy of that form, completed by James.  A. Voirin, D.O. in July 2003, was attached.  While noting that the Veteran was asymptomatic at the time of completing the form, Dr. Voirin noted that the Veteran may be absent from work two to five days per month due to his Crohn's disease.

In his September 2003 notice of disagreement, the Veteran reported having constant diarrhea, weight loss, and no solid bowel movements in the preceding six or seven  years.

In September 2004, the Veteran underwent a colonoscopy; the assessment was Crohn's disease of the terminal ileum; normal colonoscopy to the cecum, and rectal bleeding secondary to internal hemorrhoids.

In a May 2007 decision, the Board increased the disability rating for the Veteran's Crohn's disease to 30 percent.  

In March 2008, the Veteran underwent a colonoscopy; the assessment was Crohn's disease with terminal ileal involvement with deep serpiginous ulcers, and Grade 1 internal hemorrhoids.

On May 2009 VA examination, the Veteran's overall general health was noted as good, and there were no signs of significant weight loss, malnutrition, or anemia.  There was no evidence of fistula, abdominal mass, or abdominal tenderness.  There were positive bowel sounds on examination.  The abdomen was soft and nontender with no palpable masses or organomegaly.  Diagnosis was Crohn's disease which was noted to severely affect shopping, exercise, and traveling.  The disability moderately affected the Veteran's chores, recreation, and toileting.  There were no effects with regard to feeding, bathing, dressing, or grooming.  The examiner noted the Veteran's Crohn's disease was mild to moderate.

In a June 2009 rating decision, the RO implemented the increased 30 percent disability rating for the Veteran's Crohn's disease effective as of November 15, 2002.

According to a July 2009 letter, the Veteran's supervisor indicated that he would  accommodate the Veteran and allow him the time to manage his Crohn's disease.

A statement from the Veteran's spouse was received in August 2009.  She indicated that he was unable to enjoy a good meal without running to the bathroom.  She added that his stomach would bloat and cramp after meals.  She also stated that Crohn's disease had affected every part of his life and that of his family.

An additional statement was received by F.A.A., the Veteran' friend, in August 2009.  F.A.A. indicated that the Veteran's Crohn's disease had affected his life on a personal basis.  It was noted that the Veteran must consider frequent bathroom stops when going out of the house, and such had affected the quality of his life.  

In January 2010, the Veteran underwent an additional VA gastrointestinal examination.  He reported having diarrhea six times per day, and a history of fistula in the rectum accompanied by a constant or near-constant purulent discharge.  The examiner indicated that overall the Veteran's health was generally good.  There were no signs of weight loss or malnutrition, anemia, fistula, abdominal mass, or abdominal tenderness.  The diagnosis was Crohn's disease.  It was noted that the Veteran was employed full-time and reported being absent from work for six weeks in the year prior due to his Crohn's disease.  There were severe effects on daily activities such as shopping, traveling, feeding, and toileting.  There were moderate effects on daily activities such as chores and recreation.  It was also noted that the Veteran's Crohn's disease prevented him from exercising and playing sports.  There were no effects on bathing, dressing, or grooming.  The examiner concluded that the severity of the Veteran's Crohn's disease was moderate to severe.

In this case, Crohn's disease is not specifically listed in the rating schedule, however, when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's Crohn's disease was initially rated as analogous to irritable bowel syndrome under Diagnostic Code 7319.  Under such code, a 30 percent disability rating is warranted for irritable bowel syndrome manifested by severe episodes of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  Significantly, however, a 30 percent disability rating is the maximum available under Diagnostic Code 7319, thus a higher rating is not for consideration under that code.

The Board has also considered whether a higher disability rating is warranted under Diagnostic Code 7323, which contemplates ulcerative colitis, an analogous disease.  Under that code, a 30 percent disability rating is assigned when ulcerative colitis is moderately severe, with frequent exacerbations.  A 60 percent disability rating is warranted for severe ulcerative colitis, with numerous attacks a year and malnutrition, with health only fair during remissions.  A 100 percent disability rating is warranted for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as a liver abscess.  

On review, the Board finds that, as of January 11, 2010, the medical evidence shows a worsening of the Veteran's Crohn's disease.  In this regard, during the January 11, 2010, VA examination, the Veteran reported more than six daily episodes of diarrhea, and constant or near-constant purulent discharge from a rectal fistula, which would reportedly last about seven days or more.  Moreover, after examining the Veteran and reviewing the claims folder, the January 2010 VA examiner opined that the Veteran's Crohn's disease was moderate to severe, in nature, as opposed to being only mild to moderate during the May 2009 examination.  The Board further notes that the evidence shows a worsening effect on the Veteran's usual daily activities, such as exercise, feeding, and toileting.  And although there were no signs of malnutrition on examinations, the medical evidence shows an eight pound drop in weight since the 2009 VA examination.  Further, the Veteran, his spouse, and his friend have reported the Veteran's Crohn's disease has disrupted his life, and the Veteran's supervisor indicated that he has accommodated the Veteran in order for him to manage his Crohn's disease.  The Board notes that the Veteran, his spouse, friend, and supervisor are competent to report what they have witnessed first-hand.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, in light of the above, there is a question as to whether the Veteran's Crohn's disease is considered moderately severe or severe.  During the May 2009 VA examination, his disability was considered mild to moderate by the examiner, and during the most current examination in January 2010, his disability was considered moderate to severe by the same examiner.  This represents a change in disability.  Thus, in resolution of any doubt in the Veteran's favor, the Board must conclude that the criteria for the next higher 60 percent disability rating under Diagnostic Code 7323 for severe disability with numerous attacks per year have been met since January 11, 2010.  Prior to such time, the evidence showed that the Veteran's Crohn's disease was manifested by no more than severe episodes of diarrhea, with more or less constant abdominal distress.  See Diagnostic Code 7319.  Thus, prior to January 11, 2010, an disability rating in excess of 30 percent for Crohn's disease is not warranted.

The Board further notes that the criteria for the assignment of a disability rating in excess of 60 percent for Crohn's disease since January 11, 2010, under Diagnostic Code 7323, have not been met.  The evidence of record is completely negative for any evidence of pronounced gastrointestinal disability resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

A higher disability rating is not warranted under any other potentially applicable diagnostic code providing for assignment of any higher evaluation.  Pertinent diagnostic codes for rating gastrointestinal disabilities are not to be combined; rather, a single rating is to be assigned that reflects the predominant disability picture.  See 38 C.F.R. § 4.114.  Here, the Veteran's predominant disability picture resulting from Crohn's disease is best evaluated under the provisions of 7323, as ulcerative colitis symptomatology is currently the most closely analogous to the Veteran's symptomatology.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson.  The Board finds that the 60 percent evaluation, effective January 11, 2010, granted herein represents the maximum evaluation assigned for his Crohn's disease.  No additional staged ratings are warranted.


Extraschedular evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's Crohn's disease which is primarily productive of abdominal cramping, bloating, recurrent fistulas, and numerous daily episodes of diarrhea, manifestations that are clearly contemplated in the rating criteria.  Moreover, the evidence shows that the Veteran is currently employed full-time.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted


ORDER

An initial disability rating in excess of 30 percent for Crohn's disease, prior to January 11, 2010, is denied.

A 60 percent disability rating, from January 11, 2010, for Crohn's disease is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


